Filed 3/20/14 Quiggle v. Franke CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



ELLYN QUIGGLE,                                                      D063707

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. 37-2010-00095142-
                                                                                    CU-HR-CTL)
STEVEN BERT FRANKE,

         Defendant and Respondent.


         APPEAL from orders of the Superior Court of San Diego County, Laura J.

Birkmeyer, Judge. Affirmed.

         Ellyn Quiggle, in pro. per., for Plaintiff and Appellant.

         No appearance for Defendant and Respondent.

         This appeal arises out of an order granting plaintiff Ellyn Quiggle a civil

restraining order to prevent harassment by defendant Steven Bert Franke, and a

subsequent order denying her request to find Franke in contempt of that order. Although

her brief is unclear it appears that Quiggle is asserting the court erred in not extending the

restraining order "in perpetuity" and not extending the protection of that order to her
daughter, Gabryelle. Quiggle also asserts that Franke's testimony at the contempt hearing

was not credible. We conclude that Quiggle has forfeited her claims because she has

provided no citations to authority in support of her contentions. We further conclude that

we may not reweigh the court's credibility determinations.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In June 2010 Quiggle filed a request for a civil harassment restraining order

against Franke, alleging that he sent her "numerous harassing emails and text messages."

She also requested that her daughter be protected because she was "fearful that he will

harass my teenage daughter in an attempt to intimidate me." The court granted the

restraining order as to Quiggle, but not as to her daughter.

       Quiggle thereafter filed an order to show cause (OSC) and affidavit for contempt,

alleging that Franke continued to harass her by following and chasing her in his car. As

part of that OSC, Quiggle filed a police report detailing the alleged incident. She also

filed a CD of the police recording of her 911 call that she made during the alleged

incident.

       The matter thereafter came on for hearing and the court heard the testimony of

Quiggle and Franke. The court played the CD and reviewed the police report. Following

that hearing the court denied Quiggle's petition, stating: "Having considered all evidence

and [assessing] the credibility of the parties, [t]he Court finds [Quiggle] has not met her

burden of proof and does not hold [Franke] in contempt."




                                              2
                                       DISCUSSION

                                         I. WAIVER

       In her opening brief Quiggle does not support her claims of error with citations to

pertinent legal authority as required by California Rules of Court, rule 8.204(a)(1)(B).

       An appellant must provide citations to legal authority and argument in support of a

claim of error, or a court may deem the claim waived, because the court is "not bound to

develop appellants' arguments for them." (In re Marriage of Falcone & Fyke (2008) 164
Cal. App. 4th 814, 830.) " 'When an appellant fails to raise a point, or asserts it but fails to

support it with reasoned argument and citations to authority, we treat the point as

waived.' " (Nelson v. Avondale Homeowners Assn. (2009) 172 Cal. App. 4th 857, 862.)

       The rules are equally applicable to Quiggle. " 'When a litigant is appearing in

propria persona, he [or she] is entitled to the same, but no greater, consideration than

other litigants and attorneys.' " (Bianco v. California Highway Patrol (1994) 24
Cal. App. 4th 1113, 1125.)

       We therefore conclude Quiggle has forfeited the issues raised on appeal. Further,

addressing Quiggle's appeal on the merits, we conclude that we may not reweigh the

credibility determinations made by the trial court.

                                        II. MERITS

       In the argument section of her opening brief, Quiggle attacks the credibility of

Franke, asserting that in his testimony at the contempt hearing he lied about the events

that gave rise to her filing the OSC re contempt.



                                              3
       However, on appeal, we do not reweigh a court's credibility determinations.

Appellate courts defer to a judge or jury's resolution of such factual issues because they

have had the benefit of observing the demeanor of witnesses and are therefore in a better

position to assess credibility. (Escober v. Flores (2010) 183 Cal. App. 4th 737, 752;

Maslow v. Maslow (1953) 117 Cal. App. 2d 237, 243.)

                                      DISPOSITION

       The orders are affirmed.


                                                                      NARES, Acting P. J.

WE CONCUR:


O'ROURKE, J.


IRION, J.




                                             4